Broyles, C. J.
1. While the judge in his charge to the jury misstated the maximum penalty for assault with intent to murder, the misstatement was harmless, since the defendant was convicted not of the offense of assault with intent to murder, but merely of shooting at another. James v. State, 25 Ga. App. 749 (105 S. E. 56).
2. The verdict was authorized by the evidence and has the approval of the trial judge; no error of law is shown, and the judgment of the court below is Affirmed.

Luke and Bloodworth, JJ., concur.